Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/07/2018 was filed after the mailing date of the Non-Final Action on 04/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "encircling elevation 25" and "contact surface 26" found in paragraph [0043].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the straight line of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
The objection to the drawings will not be held in abeyance.

Abstract
The abstract of the disclosure is objected to because exceeds the word count of 150 and is not a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "two arc portions which are preferably connected by means of a straight line" in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "A set consisting of1 at least two containers" in line 1.  Claim 1 uses the closed transitional phrase of “consisting of” and the open phrase of “at least” which renders the claim indefinite for it is unclear if the claim needs just two containers or more that two to fulfil the structure needed to be the clamed device. For examination purposes, “A set” will be considered two containers.  Claims 2-7 are rejected for the above reason.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton (US 4756420) in view of Furlong (US 20090173656), in further view of Edwards (US 3784052) and Baumgartner et al. (US 20090058008), hereinafter Baumgartner.
Regarding Claim 1, Deaton teaches “A set consisting of at least two containers each having different internal volumes (Fig. 1,2,3; col. 2 lines 29 “first set of identical tall boxes” col. 2 line 32 “a second set of short boxes;” col. 3 lines 4-7), wherein the containers (Fig. 1,2,3; col. 2 lines 29 “first set of identical tall boxes” col. 2 line 32 “a second set of short boxes”) each has: a base (Fig. 3 “rectangular bottom wall 1, 1’ ”), a casing (Fig. 3 “side walls 5, 5’ ”) adjoining the latter in an encircling manner, and an opening cross section which is defined by an end of the casing (Fig. 3 “upper edges 6, 6’ ”) that faces away from the base and opens up access to the respective internal volume, wherein at least one wall portion of the respective casing runs at an inclination in relation to a vertical axis of the container (Fig. 3 col. 2 lines 54-57), said vertical axis running perpendicularly to the base, in such a manner that an internal cross section of the container that is defined in each case by the casing decreases continuously from the opening cross section as far as the base and a transitional portion (Fig. 3 col. 2 lines 54-57).3Application No. National Stage of PCT/EP2016/000221 Docket No.: 32925/53261First Preliminary Amendment”
Deaton does not teach “the opening cross sections of all of the containers of the set are identical, characterized in that even the bases of all of the containers of the set are identical, and the at least one wall portion of the respective casing of all of the containers of the set in each case has - a rectilinear portion in which, in each vertical projection plane parallel to a vertical axis of the container, the at least one wall portion leaves behind two trace lines which diverge toward the opening cross section and each enclose an angle (a) of at least 2 degrees, preferably an angle of between 2 degrees and 5 degrees, with the vertical axis, and - a transition portion which is assembled from two arc portions and the intersection curve of which with each vertical projection plane parallel to the vertical axis of the container merges tangentially both into the rectilinear portion and into a respective intersection curve of the base, wherein an arc portion adjacent to the rectilinear portion has a greater radius than an arc portion adjacent to the base, and the two arch portions merge tangentially into each other.”
Furlong teaches a storage container system. Furlong further teaches “the opening cross sections of all of the containers of the set are identical, characterized in that even the bases of all of the containers of the set are identical (Fig. 1; [0039] “While all of the bases 22a, 24a, and 26a can be of different interior capacities they are all of similar construction in this example The lids 22b, 24b, and 26b are formed identically and are one-size-fits-all or universal so that any lid can fit onto any base” [0040] “The open top 42 of the base 30 in this example can be identical in size and shape, regardless of interior volume, to other containers of the system so that all lids fit all bases.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deaton in view of Furlong to incorporate the teachings of to include similar construction of the base with different interior capacities (Furlong) to the boxes of Deaton for “the lids often become separated from their associated container bases and Users have expressed frustration over lost or misplaced lids and the difficulty in finding the correct lid for a selected container” (Furlong [0006]) and to facilitate “space efficient stacking and storage of multiple containers” (Furlong [0007]).
Furlong does not teach “the at least one wall portion of the respective casing of all of the containers of the set in each case has - a rectilinear portion in which, in each vertical projection plane parallel to a vertical axis of the container, the at least one wall portion leaves behind two trace lines which diverge toward the opening cross section and each enclose an angle (a) of at least 2 degrees, preferably an angle of between 2 degrees and 5 degrees, with the vertical axis, and - a transition portion which is assembled from two arc portions and the intersection curve of which with each vertical projection plane parallel to the vertical axis of the container merges tangentially both into the rectilinear portion and into a respective intersection curve of the base, wherein an arc portion adjacent to the rectilinear portion has a greater radius than an arc portion adjacent to the base, and the two arch portions merge tangentially into each other.”

    PNG
    media_image1.png
    800
    829
    media_image1.png
    Greyscale
Edwards teaches stacking container. Edwards further teaches “a transition portion (Fig. 2 col. 2 lines 25-27 “frusto-conical… a bottom wall 11 integrally formed with a side wall 12”) which is assembled from two arc portions (Fig. 2 annotated) and the intersection curve of which with each vertical projection plane parallel to the vertical axis of the container merges tangentially both into the rectilinear portion and into a respective intersection curve of the base, wherein an arc portion adjacent to the rectilinear portion has a greater radius than an arc portion adjacent to the base, and the two arch portions merge tangentially into each other (col. 4 lines 15-25 “an upper annular wall section integrally formed between the upper ends of said outer annular wall section and said inner annular wall section, said upper annular wall section at the junction thereof to said inner annular wall section including a surface inclined downwardly toward the axis of said container, the diameter of the upper outer peripheral edge portion of said inclined surface being substantially greater than the diameter of the lower outer peripheral edge of said bottom wall section”).” 

Edwards does not teach “the at least one wall portion of the respective casing of all of the containers of the set in each case has - a rectilinear portion in which, in each vertical projection plane parallel to a vertical axis of the container, the at least one wall portion leaves behind two trace lines which diverge toward the opening cross section and each enclose an angle (a) of at least 2 degrees, preferably an angle of between 2 degrees and 5 degrees, with the vertical axis.”
Baumgartner teaches stackable article. Baumgartner further teaches “the at least one wall portion (Fig. 1 “side wall 104”) of the respective casing of all of the containers of the set in each case has - a rectilinear portion in which, in each vertical projection plane parallel to a vertical axis of the container (Fig. 8 “B”), the at least one wall portion leaves behind two trace lines which diverge toward the opening cross section and each enclose an angle (a) of at least 2 degrees (Fig. 5 and 8; [0035] “preferably from about 2 degrees to about 5 degrees.”), preferably an angle of between 2 degrees and 5 degrees (Fig. 5 and 8; [0035] “preferably from about 2 degrees to about 5 degrees.”), with the vertical axis (Fig. 8 “B”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deaton view of Furlong and Edwards to incorporate the teachings of Baumgartner to include constraint of the “104” having a taper from about 2 to 5 degrees (Baumgartner) to 

Regarding Claim 2, Deaton teaches “The set as claimed in claim 1 (Fig. 1,2,3; col. 2 lines 29 “first set of identical tall boxes” col. 2 line 32 “a second set of short boxes;” col. 3 lines 4-7).”
Deaton does not teach “characterized in that the arc portion adjacent to the base has the same curvature in all of the containers of the set.”
Furlong teaches “has the same curvature in all of the containers of the set (Fig. 1; [0039] “While all of the bases 22a, 24a, and 26a can be of different interior capacities they are all of similar construction in this example The lids 22b, 24b, and 26b are formed identically and are one-size-fits-all or universal so that any lid can fit onto any base” [0040] “The open top 42 of the base 30 in this example can be identical in size and shape, regardless of interior volume, to other containers of the system so that all lids fit all bases.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deaton in view of Furlong, Edwards, and Baumgartner to incorporate the teachings of Furlong to include similar construction of the base with different interior capacities (Furlong) to the boxes of Deaton for “the lids often become separated from their associated container bases and Users have expressed frustration over lost or misplaced lids and the difficulty in finding the correct lid for a selected container” (Furlong [0006]) and to facilitate “space efficient stacking and storage of multiple containers” (Furlong [0007]).
Furlong does not teach “characterized in that the arc portion adjacent to the base.”
Edwards teaches “characterized in that the arc portion (Fig. 2 annotated) adjacent to the base (col. 4 lines 15-25 “an upper annular wall section integrally formed between the upper ends of said outer annular wall section and said inner annular wall section, said upper annular wall section at the junction thereof to said inner annular wall section including a surface inclined downwardly toward the axis of said container, the diameter of the upper outer peripheral edge portion of said inclined surface being substantially greater than the diameter of the lower outer peripheral edge of said bottom wall section”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deaton view of Furlong, Edwards, and Baumgartner to incorporate the teachings of Edwards the annotated arc 1 and 2 integrally connecting “bottom wall 11” and “side wall 12” with arc 1’s diameter larger than arc 2’s diameter (Edwards) to the “side walls 5, 5’ ” and “rectangular bottom wall 1, 1’ ” of Deaton to “be conveniently stored and shipped with a minimum possibility that the containers in any stack in the packages will jam or lock together” by having “the bottom configuration of the container is sufficiently resilient to enable a stack of the containers in transportation or storage and in handling under conditions where a package of the containers may be dropped from a substantial height to absorb substantial shocks without bursting.”

Regarding Claim 3, Deaton teaches “The set volumes (Fig. 1,2,3; col. 2 lines 29 “first set of identical tall boxes” col. 2 line 32 “a second set of short boxes;” col. 3 lines 4-7) as claimed in claim 1.”
Deaton does not teach “characterized in that at least one arc portion is designed as a circular arc portion (R15, Rvar) or elliptical portion or catenary curve.”
Edwards teaches “characterized in that at least one arc portion (Fig. 2 annotated) is designed as a circular arc portion (R15, Rvar) or elliptical portion or catenary curve (Fig. 2 col. 2 lines 25-27 “frusto-conical… a bottom wall 11 integrally formed with a side wall 12”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deaton view of Furlong, Edwards, and Baumgartner to incorporate the teachings of Edwards to include the annotated arc 1 and 2 integrally connecting “bottom wall 11” and “side wall 12” in a frusto-conical design with arc 1’s diameter larger than arc 2’s diameter (Edwards) to the “side walls 5, 5’ ” and “rectangular bottom wall 1, 1’ ” of Deaton to “be conveniently stored and shipped with a minimum possibility that the containers in any stack in the packages will jam or lock 

Regarding Claim 4, Deaton teaches “The set (Fig. 1,2,3; col. 2 lines 29 “first set of identical tall boxes” col. 2 line 32 “a second set of short boxes;” col. 3 lines 4-7) as claimed in claim 1.”
Deaton does not teach “characterized in that the transition portion is composed of two arc portions which are preferably connected by means of a straight line.”
Edwards teaches “characterized in that the transition portion (Fig. 2 col. 2 lines 25-27 “frusto-conical… a bottom wall 11 integrally formed with a side wall 12”) is composed of two arc portions (Fig. 2 annotated) which are preferably connected by means of a straight line (col. 4 lines 15-25 “an upper annular wall section integrally formed between the upper ends of said outer annular wall section and said inner annular wall section, said upper annular wall section at the junction thereof to said inner annular wall section including a surface inclined downwardly toward the axis of said container, the diameter of the upper outer peripheral edge portion of said inclined surface being substantially greater than the diameter of the lower outer peripheral edge of said bottom wall section”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deaton view of Furlong, Edwards, and Baumgartner to incorporate the teachings of Edwards to include the annotated arc 1 and 2 integrally connecting “bottom wall 11” and “side wall 12” with arc 1’s diameter larger than arc 2’s diameter (Edwards) to the “side walls 5, 5’ ” and “rectangular bottom wall 1, 1’ ” of Deaton to “be conveniently stored and shipped with a minimum possibility that the containers in any stack in the packages will jam or lock together” (Deaton col. 1 lines 44-46) by having “the bottom configuration of the container is sufficiently resilient to enable a stack of the containers in transportation or storage and in handling under conditions where a package of the 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deaton (US '420) in view of Furlong (US '656), Edwards (US '052) and Baumgartner (US '008), in further view of Middleton et al (US 20170334612), hereinafter Middleton.
Regarding Claim 5, Deaton teaches “The set (Fig. 1,2,3; col. 2 lines 29 “first set of identical tall boxes” col. 2 line 32 “a second set of short boxes;” col. 3 lines 4-7) as claimed in claim 1, characterized in that an upper side (Fig. 3 “side walls 5, 5’ ”) of all of the containers of the set, said upper side (Fig. 3 “side walls 5, 5’ ”) surrounding the opening cross section (Fig. 3 “upper edges 6, 6’ ”).”
Deaton does not teach “is in each case provided with an encircling edge flange which is provided in an encircling manner with latching openings which are each spaced apart from one another in a spread out manner.”
Middleton teaches a container. Middleton further teaches “is in each case provided with an encircling edge flange (Fig. 23 “base collar 402”) which is provided in an encircling manner with latching openings (Fig. 25 and 26 “207”) which are each spaced apart from one another in a spread out manner.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deaton view of Furlong, Edwards, and Baumgartner to incorporate the teachings of Middleton to include the “base collar 402” and “702” (Middleton) to “upper edges 6, 6’ ” of Deaton to provide a place for “consumer waste is the loss of contents during the opening of a container,” “the lid requires a relatively significant amount of force to separate it from the base, the contents has a propensity to kick-up and an amount of contents will be lost. Further, the cost of certain high-volume contents makes any contents loss significant,” and “a removable lid” with “Latches are attached to the outside surface of the lid on opposing sides of the lid. Inwardly extending lugs on the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deaton (US '420) in view of Furlong (US '656), Edwards (US '052) and Baumgartner (US '008), in further view of Dziaba et al (US 10479554), hereinafter Dziaba.
Regarding Claim 6, Deaton teaches “The set (Fig. 1,2,3; col. 2 lines 29 “first set of identical tall boxes” col. 2 line 32 “a second set of short boxes;” col. 3 lines 4-7) as claimed in claim 1.”
Deaton does not teach “characterized by a lid with a surface matched to the base of the containers, and with an elevation which is matched to the transition portion of the at least one wall portion and starts from a supporting surface, wherein, in a stacked state of two containers, of which the lower is provided with a lid, regions of the transition portion are supported on contact surfaces of the elevation.”
Furlong teaches “characterized by a lid with a surface matched to the base of the containers (Fig. 1; [0039] “While all of the bases 22a, 24a, and 26a can be of different interior capacities they are all of similar construction in this example The lids 22b, 24b, and 26b are formed identically and are one-size-fits-all or universal so that any lid can fit onto any base” [0040] “The open top 42 of the base 30 in this example can be identical in size and shape, regardless of interior volume, to other containers of the system so that all lids fit all bases.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deaton in view of Furlong, Edwards, and Baumgartner to incorporate the teachings of to include similar construction of the base with different interior capacities (Furlong) to the boxes of Deaton for “the lids often become separated from their associated container bases and Users have expressed frustration over lost or misplaced lids and the difficulty in finding the correct lid for a selected container” (Furlong [0006]) and to facilitate “space efficient stacking and storage of multiple containers” (Furlong [0007]).
Furlong does not teach “with an elevation which is matched to the transition portion of the at least one wall portion and starts from a supporting surface, wherein, in a stacked state of two containers, of which the lower is provided with a lid, regions of the transition portion are supported on contact surfaces of the elevation.”
Dziaba teaches a stackable container. Dziaba further teaches “with an elevation (Fig. 1, 6, and 15 “50”) which is matched to the transition portion (Fig. 9; curve from “88” to “83”) of the at least one wall portion and starts from a supporting surface (Fig. 1 “lid central region 34.”), wherein, in a stacked state of two containers (Fig. 6 “a pair of containers” and col. 2 lines 50-53 “the containers having container lids and container bases showing ribs on the bottom container lid engaging a lower portion of the upper container base to restriction”), of which the lower is provided with a lid , regions of the transition portion are supported on contact surfaces of the elevation (Fig. 6 “a pair of containers” and col. 2 lines 50-53 “the containers having container lids and container bases showing ribs on the bottom container lid engaging a lower portion of the upper container base to restriction”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deaton view of Furlong, Edwards, and Baumgartner to incorporate the teachings of Dziaba to include “50” and “34” for engaging the lower portion of upper container base to the container lid of lower container (Dziaba) on the “lids 22b, 24b, and 26b” to engage with “bases 22a, 24a, and 26a” of Furlong when stacked to “both a distinct aesthetic, but also maximizes a central label region” (Dziaba col. 6 lines 58-59) on the top of the lid and “provide more strengthening” (Dziaba col. 4 lines 44-45) to the lid when stacking.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deaton (US '420) in view of Furlong (US '656), Edwards (US '052) and Baumgartner (US '008), in further view of Torniainen et al (US 20020148840), hereinafter Torniainen.
Regarding Claim 7, Deaton teaches “The set (Fig. 1,2,3; col. 2 lines 29 “first set of identical tall boxes” col. 2 line 32 “a second set of short boxes;” col. 3 lines 4-7) as claimed in claim 1, characterized in that the base (Fig. 3 “rectangular bottom wall 1, 1’ ”) of the at least two containers (Fig. 1,2,3; col. 2 lines 29 “first set of identical tall boxes” col. 2 line 32 “a second set of short boxes;” col. 3 lines 4-7).”
Deaton does not teach “has an encircling flat standing surface and a preferably centrally arranged depression in the direction of the internal volume, said depression preferably having an approximately rectangular cross section.”
Torniainen teaches container. Torniainen further teaches “has an encircling flat standing surface (Fig. 3B “30”) and a preferably centrally arranged depression (Fig. 3B “28”) in the direction of the internal volume, said depression preferably having an approximately rectangular cross section (Fig. 1 and 3B [00018] “The bottom 12 is preferably generally rectangular in shape (top plan view),” and [0019] “A central plateau region 28 of the bottom 12 extends upwardly or inwardly relative to an outer region 30”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deaton view of Furlong, Edwards, and Baumgartner to incorporate the teachings of Torniainen to include “28” and “30” (Torniainen) to the “rectangular bottom wall 1, 1’ ” of Deaton “to enhance microwave interaction with food items contained within the container” (Torniainen [0019]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bellon teaches a stackable container article with a flange;
Diamond teaches a nestable container;
Palder teaches a nestable container in  different sizes;
Daenen et al. teaches containers of various volumes with size and proportions of bottom plan are identical;
Duvigneau teaches a Snap-On lid with a raised rim for stacking containers;
Ramanujam et al. teaches a container and lid that can be locked into a stack of containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2111.03(II) CONSISTING OF: The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention). A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.